Per Curiam:

The written contract made at Burns, Kan., on March 26, 1901, could not be varied by oral testimony of agreements. between the parties not contained in the writing. The written agreement was never modified except as to the amount to be paid Heller. Mackey testified that there was no other change, and that everything else except the amount to be paid for the stock “was agreed on as it had been originally.” The offer of proof was rightfully rejected by the trial court. (Railway Co. v. Truskett, 67 Kan. 26, and cases cited on page 35, 72 Pac. 562 )
The judgment of the court below is affirmed.